Exhibit 12.1 BNSF RAILWAY COMPANY and SUBSIDIARIES COMPUTATION OF RATIO OF EARNINGS TO FIXED CHARGES (In millions, except ratio amounts) (Unaudited) Successor Predecessor Three Months Ended March 31, 2011 February 13 – March 31, January 1 – February 12, Earnings: Income before income taxes $ $ $ Add: Interest and other fixed charges, excluding capitalized interest 22 15 16 Reasonable approximation of portion of rent under long-term operating leases representative of an interest factor 62 34 35 Distributed income of investees accounted for under the equity method 1 1 − Amortization of capitalized interest − − 1 Less: Equity in earnings of investments accounted for under the equity method 4 2 1 Total earnings available for fixed charges $ $ $ Fixed charges: Interest and fixed charges $ 24 $ 17 $ 17 Reasonable approximation of portion of rent under long-term operating leases representative of an interest factor 62 34 35 Total fixed charges $ 86 $ 51 $ 52 Ratio of earnings to fixed charges 13.41x 11.08x 10.25x E-2
